Hart, J. Appellee filed its petition in the Pulaski County Court setting up that- it is the owner of lots i, 2 and 3 in block 129, in the city of Little Rock, Arkansas, and asked that the samé be exempted from taxation as being used exclusively for1 church purposes. The county court exempted lots i and 2, and held lot 3 taxable. The circuit court on appeal held all three lots exempt, and an appeal was taken to this court. The facts are as follows: The church is situated on the corner of Seventh and Gaines streets in the city of Tittle Rock, Arkansas. It is situated on the front portion of lots 1 and 2, and faces west.' All the lots run east and west. Tot 3, the most southerly one, has a well of water in the middle which is used for drinking purposes, and some outhouses on the east end, which are used as water closets. They are used by the members of the church. There is a hydrant on the north side. The church membership consists of 1,500 persons. Art. 16, section 5, of the Constitution of 1874 exempts the following property only from taxation: “Public property used exclusively for public purposes; churches used as such; cemeteries used exclusively as such; libraries' and grounds used exclusively for school purposes; and buildings and grounds and materials used exclusively for public charity.” In thickly populated communities, such as exist in cities, it is well known that typhoid and other germs' are more prevalent in well water than in water taken, from the city mains. The water closets should 'have sewer connections, and, therefore, it is not necessary that they should be situated at a distance from the church building. The comfort and health of so large a congregation would be best promoted by the use of water from the city mains and by closets with sewer connections. There is ample room for that purpose on lots 1 and 2 on which the church building is situated. The church has a street in front of it and one on the side and an alley in the rear. For these reasons, we do not think that lot 3 is necessary •for the use of the church, and it is therefore liable to taxation. Reversed and remanded with directions to enter judgment accordingly.